United States Court of Appeals
      for the Federal Circuit
                 ______________________

      FEDERAL EDUCATION ASSOCIATION -
      STATESIDE REGION, KAREN GRAVISS,
                  Petitioners

                            v.

   DEPARTMENT OF DEFENSE, DOMESTIC
 DEPENDENTS ELEMENTARY AND SECONDARY
                 SCHOOL,
                 Respondent
           ______________________

                       2015-3173
                 ______________________

    Petition for review of an arbitrator’s decision in No.
14-1024-00182-7 by Steven G. Hoffmeyer.
                  ______________________

                        ORDER
                 ______________________

    DOROTHY LOUISE LEE, Federal Education Association
Stateside Region, Dublin, OH, for petitioner Karen Gra-
viss.

    TARA K. HOGAN, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for respondent. Also represented by CLAUDIA
BURKE, ROBERT E. KIRSCHMAN, JR., CHAD A. READLER.
2                  FEDERAL EDUCATION ASSOCIATION   v. DEFENSE



    MATTHEW WHITMORE MILLEDGE, Office of General
Counsel, American Federation of Government Employees,
Washington, DC, for amicus curiae American Federation
of Government Employees. Also represented by DAVID A.
BORER, ANDRES MYLES GRAJALES.

   KATHERINE MICHELLE SMITH, Office of the General
Counsel, Merit Systems Protection Board, Washington,
DC, for amicus curiae Merit Systems Protection Board.
                 ______________________

     Before PROST, Chief Judge, NEWMAN, LOURIE, DYK,
    MOORE, O’MALLEY, REYNA, WALLACH, TARANTO, CHEN,
            HUGHES, and STOLL, Circuit Judges.
PER CURIAM.
    A majority of the active judges of this court have voted
to dissolve the en banc court. The case is hereby referred
to the original panel for further proceedings.
Circuit Judges O’MALLEY and WALLACH dissent.


                                   FOR THE COURT

    May 14, 2018                   /s/ Peter R. Marksteiner
       Date                         Peter R. Marksteiner
                                   Clerk of Court